Opinion by
Lawrence, J.
At the trial, it was orally stipulated that the merchandise was imported and entered for consumption on August 25, 1950; that *285the entry was liquidated on September 30, 1952; and that the merchandise consists of brass drums from which the heads had been cut out prior to importation. In the amended memorandum of the collector, received in evidence as exhibit 1, it is stated that the merchandise is properly classifiable as free of duty under paragraph 1634 and, under Public Law 869, is not subject to internal revenue tax. On the record presented, it was held that the merchandise is entitled to entry free of internal revenue tax or duty as metal scrap, fit only to be remanufactured, under said Public Law 869.